DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of PCT/CN2017/072488, filed January 24, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on July 06, 2021 is acknowledged.  Applicant has elected the species A) plasma, from the group of species of blood sample, drawn to claim 4, the species D) a magnetic-bead separation method, from the group of species of isolation method, drawn to claim 6, the species H) CD9, from the group of species of antibody for isolating exosomes by sorting or capturing, drawn to claim 7, the species K) magnetic bead is conjugated with a CD9 antibody, from the group of species of isolating with a magnetic bead, drawn to claims 8 and 11, the species O) high-throughput sequencing technology, from the group of species of detection technique, drawn to claim 10, the species P) comprises determining the number and/or sequence information of fetal-derived Y chromosomes, from the group of species of detecting the presence of fetal-derived DNA in the exosomal DNA, drawn to claim 12, the species W) comprises detection of chromosome aneuploidy, from the group of species of gene detection, drawn to claims 16 and 19, and the species X) comprises detection of trisomy 21, from the group of species of detection of aneuploidy, drawn to claims 17 and 20.  Claims 1, 6, 9, 15, 16, 18 and 19 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantor et al. (U.S. Patent Pub. No. 2013/0230858), as evidenced by Kahlert et al. (J. Biol. Chem. (2014), Vol. 289, No. 7, pp. 3869-3875). 
With regard to claim 1, Cantor teaches a method for isolating exosomal DNA (methods are provided for separation of vesicular nucleic acid from a sample, wherein the vesicles include exosomes, also referred to as apoptotic bodies, microvesicles, nanovesicles or microparticles, see paragraphs 69, 72 and 73), comprising:
(i)    providing a sample, wherein the sample comprises a blood sample from peripheral blood of a pregnant woman (the sample is a blood sample obtained from a 
(ii)    subjecting the sample to isolating, thus obtaining the exosomal DNA (the exosomes are enriched by ultracentrifugation, paragraph 298, lines 7-13; as evidenced by Kahlert, exosomes from serum samples of both cancer patients and healthy donor controls contained detectable double-stranded genomic DNA, suggesting DNA from not only tumors but also non-tumor sources are comprised in exosomes, see Results section, and particularly Figures 1 and 2 showing DNA is detected in exosomes of healthy donor controls). 
With regard to claim 2, Cantor teaches a method wherein the exosomal DNA comprises fetal-derived DNA (fetal DNA is comprised in circulating microparticles of various sizes, including exosomes, paragraph 298, lines 1-10; while exosomes may comprise more RNA than DNA, they still contain some circulating DNA, including fetal-derived DNA, paragraph 300, lines 10-27; as evidenced by Kahlert, exosomes from serum samples of both cancer patients and healthy donor controls contained detectable double-stranded genomic DNA, suggesting DNA from not only tumors but also non-tumor sources such as fetal-derived DNA may be inherently comprised in exosomes, see Results section, and particularly Figures 1 and 2 showing DNA is detected in exosomes of healthy donor controls).
With regard to claim 3, Cantor teaches a method wherein the isolating further comprises:
(ii-a) isolating exosomes from the blood sample (exosomes are isolated from plasma by ultracentrifugation, and fractionation of subcellular structures by 
(ii-b) extracting DNA from the isolated exosomes (after ultracentrifugation to enrich for fetal DNA in the exosome fraction, DNA was extracted from the resulting supernatants and pellets and quantified by qPCR assays, paragraph 300, lines 1-10).
With regard to claim 4, Cantor teaches a method wherein the blood sample is selected from the group consisting of plasma, serum and a combination thereof (samples are derived from blood, such as plasma or serum, paragraph 27, lines 1-3 paragraph 300, lines 1-7).
With regard to claim 5, Cantor teaches a method wherein the blood sample is a supernatant after centrifugation,
the supernatant is obtained by two steps:
(a)    collecting the blood sample with a collection device, wherein the collection device contains an anticoagulant (blood samples are collected in tubes containing an anticoagulant, paragraph 284, lines 1-14), and
(b)    centrifuging the collection device containing the blood sample at high speed to obtain the supernatant (the plasma fraction is obtained after centrifugation of the blood sample at 800 to 2500 g for 30 minutes, followed by centrifugation at 2500 to 12,000 g for 30 minutes, paragraph 284, lines 14-25).
With regard to claim 6, Cantor teaches a method wherein the isolating is conducted by using a magnetic-bead separation method, an affinity separation method or a combination thereof (binding agents may be used in isolation of vesicles, including magnetic beads, paragraph 79, lines 1-11).

With regard to claim 9, Cantor teaches a method for detecting fetal-derived DNA, comprising:
(a)    performing the method according to claim 1 to obtain exosomal DNA (the sample is a blood sample obtained from a pregnant female, such as a pooled plasma sample, paragraph 27, lines 1-6, paragraph 42 and paragraph 298, lines 1-7; the exosomes are enriched by ultracentrifugation, paragraph 298, lines 7-13); and
(b)    detecting the presence of fetal-derived DNA in the exosomal DNA (after ultracentrifugation to enrich for fetal DNA in the exosome fraction, DNA was extracted from the resulting supernatants and pellets and quantified by qPCR assays, including detection of DYS1 for copies of the Y-chromosome, paragraph 300, lines 1-10 and paragraph 309, lines 1-4). 
With regard to claim 10, Cantor teaches a method wherein in (b), the presence of fetal-derived DNA in the exosomal DNA is detected by at least one of techniques selected from PCR amplification technique, sequence-specific probe capturing technology and high-throughput sequencing technology (the fetal-derived DNA may be detected by PCR, as well as by sequencing methods such as massively parallel 
With regard to claim 12, Cantor teaches a method wherein the detecting comprises determining the number and/or sequence information of fetal-derived Y chromosomes (the amount of fetal nucleic acid DNA may be determined based on markers specific to a male fetus, such as Y-chromosome markers, paragraph 131, lines 1-11 or by detection of DYS1 for copies of the Y-chromosome, paragraph 300, lines 1-10 and paragraph 309, lines 1-4); or
the detecting comprises determining fetal-derived DNA fraction (the amount of fetal nucleic acid may be determined with regard to concentration, relative amount, absolute amount and copy number, paragraph 130, lines 1-13).
With regard to claim 13, Cantor teaches a method for constructing an exosomal DNA sequencing library, comprising:
(a)    performing the method according to claim 1 to obtain exosomal DNA (the sample is a blood sample obtained from a pregnant female, such as a pooled plasma sample, paragraph 27, lines 1-6, paragraph 42 and paragraph 298, lines 1-7; the exosomes are enriched by ultracentrifugation, paragraph 298, lines 7-13); and
(b)    constructing a sequencing library for the exosomal DNA to obtain an exosomal DNA sequencing library (in preparation for sequencing, the sample DNA is fractionated into fragments, the ends polished, and adaptors are ligated onto the ends of the fragments to generate a sequencing library, paragraph 150, lines 6-24).
With regard to claim 14, Cantor teaches a method further comprising: subjecting the exosomal DNA sequencing library to high-throughput sequencing, so as to obtain 
With regard to claims 15 and 16, Cantor teaches a method for non-invasive prenatal gene detection, comprising:
(a)    performing the method according to claim 1 to obtain exosomal DNA (the sample is a blood sample obtained from a pregnant female, such as a pooled plasma sample, paragraph 27, lines 1-6, paragraph 42 and paragraph 298, lines 1-7; the exosomes are enriched by ultracentrifugation, paragraph 298, lines 7-13);
(b)    detecting the presence of fetal-derived DNA in the exosomal DNA (after ultracentrifugation to enrich for fetal DNA in the exosome fraction, DNA was extracted from the resulting supernatants and pellets and quantified by qPCR assays, including detection of DYS1 for copies of the Y-chromosome, paragraph 300, lines 1-10 and paragraph 309, lines 1-4); and
(c)    generating a gene detection result based on information obtained in (b), wherein the gene detection comprises: determination of fetal-derived DNA fraction, determination of fetal sex, detection of autosomal genetic disease, detection of sex chromosome-linked disease, determination of RhD blood type or detection of chromosome aneuploidy (the amount of fetal nucleic acid may be determined with regard to concentration, relative amount, absolute amount and copy number, wherein the amount of fetal nucleic acid DNA may be determined based on markers specific to a male fetus, such as Y-chromosome markers, paragraph 130, lines 1-13 and paragraph 131, lines 1-11).

With regard to claim 18, Cantor teaches a method for non-invasive prenatal gene detection, comprising:
(a)    performing the method according to claim 14 to obtain information of exosomal DNA (the sequencing library is subjected to a 454 sequencing process that uses a large-scale parallel pyrosequencing system to generate sequencing reads, paragraph 150, lines 1-6 and paragraph 151, lines 1-16); and
(b)    generating a gene detection result based on the information obtained in (a) (the method may comprise utilizing the counted sequence reads to determine the presence or absence of a genetic variation such a copy number variation or a chromosome aneuploidy, paragraph 27, lines 10-23); 
wherein the exosomal DNA comprises fetal-derived DNA (fetal DNA is comprised in circulating microparticles of various sizes, including exosomes, paragraph 298, lines 1-10; while exosomes may comprise more RNA than DNA, they still contain some circulating DNA, including fetal-derived DNA, paragraph 300, lines 10-27; as evidenced 

Conclusion

6.	Claims 1-20 are rejected over the prior art.  No claims are free of the prior art. 

Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637